DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on October 26, 2017. It is noted, however, that applicant has not filed a certified copy of the FR 1760111 application as required by 37 CFR 1.55. Please note that a certified copy of a foreign priority application was received, however this application was filed in Germany on February 3, 2017, under application number DE 102017201788 A1.
Information Disclosure Statement
Please note that a certified copy of a foreign priority application was received, which was filed in Germany on February 3, 2017, under application number DE 102017201788 A1. This document was neither listed as a reference on the Information Disclosure Statement provided by the Applicant nor was the content of its disclosure of a similar subject matter to that of the present disclosure. For at least these reasons the application number DE 102017201788 A1 was not examined for the purposes of this Office Action.
Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 uses the phrase, “wherein said computer is configured to record, store, images 
Claim 17 references the “method recited in claim 1.” However, claim 1 has been cancelled. For the purposes of this examination “claim 1” is being interpreted to mean “claim 8.”
Claim 17 in an interpretation may be construed as an independent claim and it also could be construed as a dependent claim since the claim refers back to claim 1. If the applicant intends to have the claims be interpreted as an independent claim, it is suggested to bring in the entirety of what was intended by reference to “claim 1” into claim 17. Alternatively, if the applicant intends to have the claim interpreted as a dependent claim it is suggested to re-write the claim as a proper dependent form. Given this reasoning the Office presumes that claim 17 is a dependent claim regardless of the indication that 2 independent claims have been filed.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 17 and 18 which uses the nonce term “sensor” and which is then modified by functional language in claim 17 which provides that the sensor “senses fluorescence light” and in claim 18 which provides that the sensor is “insensitive to … excitation radiation.” This functional language is not modified by sufficient structure, material or acts for performing the claimed functions. For these reasons the “sensor” is being interpreted under the provisions of 35 U.S.C. 112(f). In light of the disclosure provided, the “sensor” is defined to include “a "fluorescence" camera fitted with a sensor that relies on a charge-coupled device” (See Specification Pg. 08). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claims 14-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 14-16 recite the limitation "image-acquisition sequence." There is insufficient antecedent basis for this limitation in the claim. This is because it is unclear what is meant by this limitation given that claim 8, the independent claim from which claims 14-16 depend, recites both “first and second image-acquisition sequences.” For at least this reason, it is unclear whether the “image-acquisition sequence” limitation provided in claims 14-16 regard the “first” or “second” or both “image-acquisition sequences.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strong, A. J. et al. (1996). The use of in vivo fluorescence image sequences to indicate the occurrence and propagation of transient focal depolarizations in cerebral ischemia. Journal of cerebral blood flow and metabolism : official journal of the International Society of Cerebral Blood Flow and Metabolism, 16(3), 367–377 (hereinafter referred to as, “Strong”).
Regarding claim 8, Strong teaches a method comprising monitoring diffusion over time of a fluorescent marker that has been injected into a biological tissue at an injection-time (See Strong: Summary (providing for a, "method for the detection and tracking of propagated fluorescence transients as indicators of depolarizations in focal cerebral ischemia … [including further that, sequences] of images representing changes in gray level from a baseline image were examined, together with the time courses of mean gray levels in specified regions of interest. Spon-taneous increases in fluorescence occurred, starting most commonly at the edge of areas of core ischemia; they propagated usually throughout the periinfarct zone and resolved to varying degrees and at varying rates, depending on proximity of the locus to the MCA input")), said method comprising using an excitation light source (See Strong: Page 368, Image acquisition section (specifying that, "fluorescence excitation (75-W xenon source) at 370 nm delivered via a liquid light guide and oblique epiillumination")), exciting said fluorescent marker (See Strong: Page 368, above Methods section (clarifying that the study, "extended this [fluorescence imaging] system to permit detection and tracking of TFDs, using the redox potential of the NADH couple (as indicated by the 450-nm fluorescence of NADH) as a marker of TFDs")) and, during an interval that begins after said injection-time and ends at an end-time (See Strong: Page 368, Image acquisition section (providing that, "[s]equences of between 20 and 130 images were acquired at a rate of 7. 25 images/min, before and after MCAO [middle cerebral artery occlusion]. A fresh baseline image was used for each sequence; thus, in any sequence, pre- or post-MCAO, only changes in fluorescence occurring during that sequence were routinely measured or displayed")), using a camera to acquire fluorescence images of an area of said biological tissue (See Strong: Page 368, Image acquisition section (stating that an, "intensified chargecoupled device camera [was utilized]")), wherein each of said fluorescence images corresponds to a set of pixels (See Strong: Page 368, Image acquisition section (specifying that, "a frame-grabbing system (Synoptics Ltd., Cambridge, U. K.) within a personal computer host, programmed with appropriate image acquisition sequences [was used]. Digitization of images (512^2 pixels) was into 8 bits at frame speed. A single pixel corresponded to an area of cortex of 34 x 34 μm^2" ... [and sequences] of between 20 and 130 images were acquired at a rate of 7.25 images/min, before and after MCAO [middle cerebral artery occlusion]. A fresh baseline image was used for each sequence; thus, in any sequence, pre- or post-MCAO [middle cerebral artery occlusion], only changes in fluorescence occurring during that sequence were routinely measured or displayed)), wherein a value of a signal that represents an intensity of fluorescence emission at a point in said tissue is associated with each pixel in said set of pixels (See Strong: Summary (providing that, "[f]luorescence with 370-nm excitation (attributed to the degree of reduction of the NAD/H couple) was imaged with an intensified charge-coupled device camera and digitized") and Page 370, Fig. 2 caption (clarifying that a quality observed during the procedure includes whether there is an, "intense fluorescence increase on the central part of SG [suprasylvian gyrus]")), wherein using said camera to acquire said fluorescence images comprises executing first and second image-acquisition sequences (See Strong: Page 368, Image acquisition section (providing that, "intensified chargecoupled device camera … [was utilized to] generate each stored image, 16 consecutive frames were integrated... [and sequences] of between 20 and 130 images were acquired at a rate of 7.25 images/min")), said first image-acquisition sequence starting at a first start-time after said injection-time and said second image-acquisition sequence starting at a second start-time after said injection-time ((See Strong: Pages 368-369, Spontaneous transients section (clarifying that an, "increase in fluorescence appeared at the anterolateral extremity of SG at the edge of the imaged field 72 min after MCAO [middle cerebral artery occlusion] and propagated posteromedially on the gyrus. After 4 min, a new fluorescence depression transient appeared at the front of MG and propagated posteriorly") and Page 370, Discussion section (stating that the, "method we have adopted is clearly capable of detecting and tracking changes in fluorescence")); Note that for the purposes of this examination, in the section of Strong relied upon for this rejection, a non-limiting example of a “first image-acquisition sequence” is indicated by the phrase, “fluorescence appeared at … 72 min after MCAO” and, a non-limiting example of a “second image-acquisition sequence is indicated by the phrase, “[a]fter 4 min, a new fluorescence … appeared.”), wherein said method further comprises comparing first and second images (See Strong: Page 368, Image acquisition section (clarifying that to, "generate each stored image, 16 consecutive frames were integrated ... Sequences of between 20 and 130 images were acquired at a rate of 7.25 images/min, before and after MCAO. A fresh baseline image was used for each sequence; thus, in any sequence, pre- or post-MCAO, only changes in fluorescence occurring during that sequence were routinely measured or displayed") and Page 368, Image processing section (stating that the, "software allows (a) graphical display of a sequence of mean gray levels (g.l.) in a region of interest (ROI) against time and (b) display of the current image as a difference from a baseline image. Differences (l6-bit) were scaled to 8-bit images i.e., g.l. 0-255")), said first image being a result of having processed images from said first image-acquisition sequence and said second image being a result of having processed images from said second image-acquisition sequence (See Strong: Page 368, Image processing section (stating that the, "software allows (a) graphical display of a sequence of mean gray levels (g.l.) in a region of interest (ROI) against time and (b) display of the current image as a difference from a baseline image. Differences (l6-bit) were scaled to 8-bit images i.e., g.l. 0-255 ... Extensive use was made of a software routine to view retrospectively sequences of difference images (1. 3 images/s); this greatly aided exclusion of potential artifacts")) and displaying, on a screen, a result of said comparison, said result being an image representative of said area of said biological tissue (See Strong: Page 368, Image processing section (stating that the, "software allows (a) graphical display of a sequence of mean gray levels (g.l.) in a region of interest (ROI) against time and (b) display of the current image as a difference from a baseline image. Differences (l6-bit) were scaled to 8-bit images i.e., g.l. 0-255"); Figs. 2, 3, and 5).
Regarding claim 9, Strong teaches the method of claim 8 (See above discussion) wherein comparing said first and second images comprises subtracting values of a signal representative of said intensity of said fluorescence emission (See Strong: Page 368, Image acquisition section (clarifying that to, "generate each stored image, 16 consecutive frames were integrated ... Sequences of between 20 and 130 images were acquired at a rate of 7.25 images/min, before and after MCAO [middle cerebral artery occlusion]. A fresh baseline image was used for each sequence; thus, in any sequence, pre- or post-MCAO [middle cerebral artery occlusion], only changes in fluorescence occurring during that sequence were routinely measured or displayed") and Page 368, Image processing section (stating that the, "software allows (a) graphical display of a sequence of mean gray levels (g.l.) in a region of interest (ROI) against time and (b) display of the current image as a difference from a baseline image. Differences (l6-bit) were scaled to 8-bit images i.e., g.l. 0-255")).
Regarding claim 10, Strong teaches the method of claim 8 (See above discussion) wherein comparing said first and second images comprises computing a norm of a quantity  (See Strong: Page 368, Image acquisition section (clarifying that to, "generate each stored image, 16 consecutive frames were integrated ... Sequences of between 20 and 130 images were acquired at a rate of 7.25 images/min, before and after MCAO [middle cerebral artery occlusion]. A fresh baseline image was used for each sequence; thus, in any sequence, pre- or post-MCAO [middle cerebral artery occlusion], only changes in fluorescence occurring during that sequence were routinely measured or displayed") and Page 368, Image processing section (stating that the, "software allows (a) graphical display of a sequence of mean gray levels (g.l.) in a region of interest (ROI) against time and (b) display of the current image as a difference from a baseline image. Differences (l6-bit) were scaled to 8-bit images i.e., g.l. 0-255")).
Regarding claim 11, Strong teaches the method of claim 8 (See above discussion) wherein comparing said first and second images comprises computing an algebraic distance between values of a signal representative of said intensity of said fluorescence emission (See Strong: Page 368, Image acquisition section (clarifying that the, "[d]igitization of images (512^2 pixels) was into 8 bits at frame speed. A single pixel corresponded to an area of cortex of 34 x 34 μm^2. To generate each stored image, 16 consecutive frames were integrated ... Sequences of between 20 and 130 images were acquired at a rate of 7.25 images/min, before and after MCAO [middle cerebral artery occlusion]. A fresh baseline image was used for each sequence; thus, in any sequence, pre- or post-MCAO [middle cerebral artery occlusion], only changes in fluorescence occurring during that sequence were routinely measured or displayed") and Page 368, Image processing section (stating that the, "software allows (a) graphical display of a sequence of mean gray levels (g.l.) in a region of interest (ROI) against time and (b) display of the current image as a difference from a baseline image. Differences (l6-bit) were scaled to 8-bit images i.e., g.l. 0-255")).
Regarding claim 12, Strong teaches the method of claim 8 (See above discussion) wherein comparing said first and second images comprises executing a logic operation on values of a signal representative of said intensity of said fluorescence emission, said logic operation being selected from the group consisting of "or," "nor," and "xor" ((See Strong: Page 368, Image acquisition section (clarifying that to, "generate each stored image, 16 consecutive frames were integrated ... Sequences of between 20 and 130 images were acquired at a rate of 7.25 images/min, before and after MCAO [middle cerebral artery occlusion]. A fresh baseline image was used for each sequence; thus, in any sequence, pre- or post-MCAO [middle cerebral artery occlusion], only changes in fluorescence occurring during that sequence were routinely measured or displayed") and Page 368, Image processing section (stating that the, "software allows (a) graphical display of a sequence of mean gray levels (g.l.) in a region of interest (ROI) against time and (b) display of the current image as a difference from a baseline image. Differences (l6-bit) were scaled to 8-bit images i.e., g.l. 0-255. The full range of a rainbow pseudo color lookup table was applied to the g. l. range 111-145 in the 8-bit images, so that a featureless green image of intermediate level (128, 8-bit scale) would represent no change in fluorescence from baseline at any site"); Fig. 2a (containing four panels which show the change in fluorescence over time)); In a non-limiting example of Strong teaching “nor” logic, note where, for a group of pixels representing the same area between two panels in Fig. 2a, there is no associated fluorescence signal in either panel as indicated by “a featureless green.”)
(See above discussion) wherein processing of said fluorescence images is carried out for a given series of fluorescence images in order to align them with one another (See Strong: Page 372, Fig. 3 description (providing that a, "white line in each frame indicates the position of the marginal sulcus (marginal gyrus above, suprasylvian gyrus below). The lower two frames are from a second sequence in the same experiment 34 min later ... + markers are placed at the same coordinates in the three images and indicate that the site of transition between fluorescence increase and decrease did not change significantly between the two sequences")) before summing them pixel-by-pixel (See Strong: Page 368, Image acquisition section (clarifying that to, "generate each stored image, 16 consecutive frames were integrated ... Sequences of between 20 and 130 images were acquired at a rate of 7.25 images/min, before and after MCAO [middle cerebral artery occlusion]. A fresh baseline image was used for each sequence; thus, in any sequence, pre- or post-MCAO [middle cerebral artery occlusion], only changes in fluorescence occurring during that sequence were routinely measured or displayed")).
Regarding claim 14, Strong teaches the method of claim 8 (See above discussion) wherein executing an image acquisition sequence comprises acquiring a current background image (See Strong: Page 368, Image processing section (stating that the, "software allows (a) graphical display of a sequence of mean gray levels (g.l.) in a region of interest (ROI) against time and (b) display of the current image as a difference from a baseline image. Differences (l6-bit) were scaled to 8-bit images i.e., g.l. 0-255")), said method further comprising using said current background image to locate dynamic variations in said fluorescence signal in said area of said biological tissue (See Strong: Summary (providing for a, "method for the detection and tracking of propagated fluorescence transients as indicators of depolarizations in focal cerebral ischemia … [including further that, sequences] of images representing changes in gray level from a baseline image were examined, together with the time courses of mean gray levels in specified regions of interest. Spontaneous increases in fluorescence occurred, starting most commonly at the edge of areas of core ischemia; they propagated usually throughout the periinfarct zone and resolved to varying degrees and at varying rates, depending on proximity of the locus to the MCA input")) when displaying said fluorescence images (See Strong: Page 368, Image processing section (stating that the, "software allows (a) graphical display of a sequence of mean gray levels (g.l.) in a region of interest (ROI) against time and (b) display of the current image as a difference from a baseline image. Differences (l6-bit) were scaled to 8-bit images i.e., g.l. 0-255"); Figs. 2, 3, and 5).
Regarding claim 17, Strong teaches an apparatus for monitoring fluorescence emitted from a surface of a biological tissue (See Strong: Page 368, Image acquisition section (elaborating on the, "experimental system")), said apparatus comprising an excitation source (See Strong: Page 368, Image acquisition section (specifying that, "fluorescence excitation (75-W xenon source) at 370 nm delivered via a liquid light guide and oblique epiillumination")), a camera (See Strong: Page 368, Image acquisition section (stating that an, "intensified charge-coupled device camera [was utilized]")), a computer (See Strong: Page 368, Image acquisition section (providing for, "a frame-grabbing system (Synoptics Ltd., Cambridge, U. K.) within a personal computer host, programmed with appropriate image acquisition sequences")), and a screen (See Strong: Page 368, Image processing section (stating that the, "software allows (a) graphical display of a sequence of mean gray levels (g.l.) in a region of interest (ROI) against time and (b) display of the current image as a difference from a baseline image. Differences (l6-bit) were scaled to 8-bit images i.e., g.l. 0-255"); Figs. 2, 3, and 5), wherein said excitation source is configured for emitting excitation radiation that excites a fluorescence marker (See Strong: Page 368, Image acquisition section (specifying that, "fluorescence excitation (75-W xenon source) at 370 nm delivered via a liquid light guide and oblique epiillumination")), wherein said camera comprises a sensor that senses fluorescence light emitted as a result of said excitation radiation (See Strong: Page 368, Image acquisition section (stating that an, "intensified chargecoupled device camera [was utilized]")), wherein said computer is configured to record, store, images captured by said camera (See Strong: Page 368, Image acquisition section (providing for, "a frame-grabbing system (Synoptics Ltd., Cambridge, U. K.) within a personal computer host, programmed with appropriate image acquisition sequences")) and to execute computer-readable instructions for processing said images by carrying out said method recited in claim 1 (See above discussion; see also Strong: Page 368, Image acquisition section (providing for, "a frame-grabbing system (Synoptics Ltd., Cambridge, U. K.) within a personal computer host, programmed with appropriate image acquisition sequences")), and wherein said screen is configured to display images that result from said computer having processed said fluorescence images (See Strong: Page 368, Image processing section (stating that the, "software allows (a) graphical display of a sequence of mean gray levels (g.l.) in a region of interest (ROI) against time and (b) display of the current image as a difference from a baseline image. Differences (l6-bit) were scaled to 8-bit images i.e., g.l. 0-255"); Figs. 2, 3, and 5).
(See above discussion) wherein said sensor is insensitive to said excitation radiation (See Strong: Page 368, Image acquisition section (specifying that, "fluorescence excitation (75-W xenon source) at 370 nm delivered via a liquid light guide and oblique epiillumination") and Page 372, Left Col. (clarifying that, "our camera, like most charge-coupled device cameras, has little sensitivity below 420-440 nm")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strong as applied to claims 8-14, 17, and 18  above, and further in view of Ishihara (US 9,588,046 B2).
Regarding claim 15, Strong teaches the method of claim 8 (See above discussion) wherein executing an image-acquisition sequence comprises acquiring plural series of fluorescence images (See Strong: Page 368, Image acquisition section (clarifying that to, "generate each stored image, 16 consecutive frames were integrated ... Sequences of between 20 and 130 images were acquired at a rate of 7.25 images/min, before and after MCAO [middle cerebral artery occlusion]. A fresh baseline image was used for each sequence; thus, in any sequence, pre- or post-MCAO [middle cerebral artery occlusion], only changes in fluorescence occurring during that sequence were routinely measured or displayed")), and therefore substantially what is described by claim 15.
each of said series has different exposure times.
Nevertheless, Ishihara teaches wherein each of said series has different exposure times (See Ishihara: Col. 19, Lines 4-28 (providing tor a, "preprocessing section 63 with the configuration first sets the exposure time of the image capturing element 18 to T0 in the initial setting as shown in FIG. 10 (step SBl). When the insertion portion 2 is inserted into the examination target, the fluorescence is detected from each pixel of the image capturing element 18 to capture an image (step SB2) ... if it is determined that there is a pixel exceeding the intensity threshold Sl (step SB3 "YES"), the sensitivity control circuit 34A' sets the exposure time of the image capturing element 18 to the exposure time Tl (step SB4)"); Fig. 10).
The teachings of Strong and the teachings of Ishihara are considered to be analogous to the claimed invention because they are in the same field of fluorescence imaging of biological tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Strong with acquiring plural series of fluorescence images and each of said series having different exposure times as taught by Ishihara. This is because Ishihara Col. 26, Lines 44-45 provides the motivation where, "exposure time t is prioritized to suppress the image blur M to improve the visibility."
Regarding claim 16, Strong teaches the method of claim 8 (See above discussion) wherein executing an image-acquisition sequence comprises acquiring plural series of fluorescence images (See Strong: Page 368, Image acquisition section (clarifying that to, "generate each stored image, 16 consecutive frames were integrated ... Sequences of between 20 and 130 images were acquired at a rate of 7.25 images/min, before and after MCAO [middle cerebral artery occlusion]. A fresh baseline image was used for each sequence; thus, in any sequence, pre- or post-MCAO [middle cerebral artery occlusion], only changes in fluorescence occurring during that sequence were routinely measured or displayed")), and therefore substantially what is described by claim 16.
However, Strong fails to teach wherein each of said series has different gains.
Nevertheless, Ishihara teaches wherein each of said series has different gains (See Ishihara: Col. 42, Lines 4-8 (providing for a, "fluorescence gain value adjustment circuit 38C [which] is configured to adjust the gain value of the image capturing element 18 based on the luminance value of the fluorescence image generated by the fluorescence image generation section 62")).
The teachings of Strong and the teachings of Ishihara are considered to be analogous to the claimed invention because they are in the same field of fluorescence imaging of biological tissue. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Strong with wherein acquiring plural series of fluorescence images and each of said series having different gains as taught by Ishihara. This is because Ishihara Col. 42, Lines 19-26 provides the motivation in having, "the gain value of the image capturing element ... [be] based on the luminance value of the fluorescence image generated by the fluorescence image generation section .... [because by] doing so, the fluorescence image generation section ... obtains a fluorescence image with an appropriate brightness, regardless of the incident light level of the fluorescence generated in the observation target."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793        
                                                                                                                                                                                                /SERKAN AKAR/Primary Examiner, Art Unit 3793